In this'action based on an alleged breach of a contract of employment there are exceptions to the denial of a motion for a *760new trial and to the denial of certain requests for rulings which accompanied the motion. All of the questions raised by the requests might have been, but were not, raised at the trial. The damages, which included interest, were not excessive as matter of law. The motion and requests presented no question of law for the first time. They were properly denied. Scano, petitioner, 338 Mass. 7, 9, and cases cited. There is no merit to the exceptions based on rulings as to evidence.
Louis Stone (Howard W. Young with him) for the defendant.
Foster B. Herman for the plaintiff.

Exceptions overruled.